Judgment insofar as it convicts defendant of the crime of assault second degree unanimously reversed, on the law, and second count of the indictment dismissed, and judgment otherwise affirmed. Memorandum: It is clear, as conceded by the District Attorney, that all parties involved failed in their responsibility to have the assault charge transferred to the Family Court which had exclusive original jurisdiction. Pursuant to the mandate of section 812 of the Family Court Act, the conviction for assault second degree must be reversed (see People v. Johnson, 20 N Y 2d 220; People v. Pieters, 26 A D 2d 891; People v. De Jesus, 21 A D 2d 236). In 1965 appellant was sentenced by the Monroe County Court for an assault upon his wife to a term of two and one-half to five years, to be served concurrently with a term of 8 to 15 years for a related manslaughter charge. In the exercise of discretion and in the interest of justice, the second count of the indictment by which appellant is charged with assault, is dismissed. (Appeal from judgment of Monroe County Court convicting defendant of manslaughter, first degree and assault, second degree.) Present — Goldman, P. J., Marsh, Gabrielli, Moule and Cardamone, JJ.